DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under 103, the applicant argues that a. the reference fails to disclose the claimed feature of "interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for training a classifier, the dictionary comprising a list of n-grams that are examples of the concept," b. the reference fails to disclose the claimed feature of "presenting on the user interface a field that displays suggested n-grams that are generated based on a generalized concept determined from the user-input n-grams, wherein the suggested n-grams are examples of the generalized concept," c. the reference fails to disclose the claimed feature of "presenting on the user interface a field that displays the list of n-grams, comprising n-grams that are examples of the concept for inclusion in the dictionary, 
Regarding the rejection of claim 9 under 103, the applicant argues that a. the reference fails to disclose the claimed feature of "interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for training a classifier, the dictionary comprising a list of n-grams that are examples of the concept," b. the references fail to describe the claimed feature of "based on the first generalized concept, generating a first set of suggested n-grams that are examples of the first generalized concept; displaying the first set of .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10372815. Although the claims at issue are not identical, they are not patentably distinct from each other because simply removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
US Patent 10372815
Application No. 16358261
1. One or more hardware computer-storage device having embodied thereon computer-usable instructions that, when executed, facilitate a method of interactively generating dictionaries for machine learning, the method comprising: presenting a user interface which receives user input that is utilized for generating a new dictionary that represents a single concept, wherein the new dictionary includes a list of one or both of words 

	presenting the user interface which receives user input that is utilized for 
	presenting on the user interface an input field that receives user-input n- grams as examples of the concept; 
	presenting on the user interface a field that displays suggested n-grams that are generated based on a generalized concept determined from the user-input n-grams, wherein the suggested n-grams are examples of the generalized concept; and 
	presenting on the user interface a field that displays the list of n-grams, comprising n-grams that are examples of the concept for inclusion in the dictionary, the list of n-grams comprising the user-input n-grams and one or more of the suggested n-grams; and
	saving the list of n-grams to the dictionary.



3. The one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested n-grams, receiving a second user-input n-gram that is a second example of the concept; refining the list of suggested n-grams based at least on a combination of the first user-input n-gram and the second user-input n-gram; and presenting the refined list of suggested n-grams that represent a refined generalized concept.
    4. The one or more hardware computer-storage device of claim 2, the method further comprising: presenting on the user interface a negative-example field configured to receive user-input words or n-grams that are negative examples of the concept, wherein the negative examples are received from one or more of a typed entry, or a selection of one or more suggested words or n-grams from one or more suggestion-set fields; subsequent to presenting the list of suggested words or n-grams, receiving a second user-input word or n-gram that is a negative example of the concept; refining the list of suggested words or n-grams based at least on a combination of the first positive example and the negative 

    5. The one or more hardware computer-storage device of claim 2, the method further comprising: receiving a user selection of one or more words or n-grams from a suggestion-set field; and including the user-selected one or more words or n-grams from the first suggestion set in the positive example field. 
5. The one or more hardware computer-storage device of claim 2, the method further comprising receiving a user selection of one or more of the suggested n-grams; and including the selected one or more suggested n-grams in the input field that receives the user-input n-grams as user-input examples of the concept.
    6. The one or more hardware computer-storage device of claim 1, wherein each word or n-gram in the dictionary is assigned a respective weight. 
6. The one or more hardware computer-storage device of claim 1, wherein each n-gram in the list of n-grams is assigned a respective weight.
    7. The one or more hardware computer-storage device of claim 6, wherein the respective weight of each word or n-gram is scaled by a function of frequency and dictionary size based on training data during generation of the dictionary. 
7. The one or more hardware computer-storage device of claim 6, wherein the respective weight of each n-gram is scaled by a function of frequency, and a function of size of the n-gram list, based on training data during generation of the n-gram list.
    8. The one or more hardware computer-storage device of claim 7, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the words that have less training data toward a value determined by the words that have more training data. 
8. The one or more hardware computer-storage device of claim 7, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the n- grams that have less training data toward a value determined by the n-grams that have more training data.
    9. A method of interactively generating dictionaries for machine learning, the method comprising: presenting a user interface which receives user input that is utilized for generating a new dictionary that represents a single concept, wherein 

	receiving a plurality of first user-input n-grams wherein each of the first user-input n-grams is an example of the concept;
	determining a first generalized concept based on the plurality of first user-input n-grams; 
	based on the first generalized concept, generating a first set of suggested n-grams that are examples of the first generalized concept; 
	displaying the first set of suggested n-grams on the user interface; and	including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept.



11. The method of claim 10, wherein the one or more additional user-n-grams are received as a selection by the user from the first set of suggested n-grams.
    12. The method of claim 10, further comprising: presenting on the user interface a negative-example field configured to receive user-input words or n-grams that are negative examples of the concept, wherein the negative examples are received from one or more of a typed entry, or a selection of one or more suggested words or n-grams from one or more suggestion-set fields; subsequent to presenting the list of suggested words or n-grams, receiving a second user-input word or n-gram that is a negative example of the concept; refining the list of suggested words or n-grams based at least on a combination of the first positive example and the negative example; and presenting the refined list of suggested words or n-grams that represent a refined generalized concept. 
12. The method of claim 10, further comprising: repeating steps of generating the refinement and presenting the refinement until an indication is received that the user has finished editing the list of n-grams; and including the first user-input n-grams and the one or more additional user- input n-grams in the list of n-grams in the dictionary that are examples of the concept.

13. The method of claim 9, further comprising: generating a second set of suggested n-grams that represent a second generalized concept based on the one or more first user-input n-grams; and presenting the second set of suggested n-grams.
    14. The method of claim 9, wherein each word or n-gram in the dictionary is assigned a respective weight. 
14. The method of claim 13, wherein the first set of suggested n-grams is generated utilizing a first source.
    15. The method of claim 14, wherein the respective weight of each word or n-gram is scaled by a function of frequency and dictionary size based on training data during generation of the dictionary. 
15. The method of claim 14, wherein the first source includes one or more of: a previously-stored list of n-grams; a click graph representing queries and visited web pages; content of a table found on the world-wide web; or semantic representations of n-grams.
16. The method of claim 9, further comprising: presenting on the user interface a negative-example input field configured to receive user-input n-grams that are negative examples of the concept. 
16. The method of claim 14, wherein the second set of suggested n-grams is generated utilizing a second source.
    17. The method of claim 15, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the words that have less training data toward a value determined by the words that have more training data. 
17. The method of claim 16, wherein the second source includes one or more of: a previously-stored list of n-grams; a click graph representing queries and visited web pages; content of a table found on the world-wide web; or semantic representations of n-grams.
    18. A system for interactively constructing dictionaries that represent respective concepts usable for machine learning, the method comprising: one more memory devices; and one or more processors configured to: generate an interface for editing a dictionary that represents a respective concept, wherein the dictionary represents the respective 

	receive, via the interface, one or more user-input n-grams as examples of the concept; 
	determine a first generalized concept from the one or more user-input n-grams; 
	based on the first generalized concept, generate a set of suggested n-grams that are examples of the first generalized concept; 
	present the set of suggested n-grams on the user interface; 
	receive a user selection of a first suggested n-gram from the set of suggested n-grams; 
	include the selected first suggested n-gram as a user-input n-gram that is an example of the concept; 
	refine the set of suggested n-grams based at least on the selected first suggested n-gram, wherein the refined set of suggested n-grams represents a refined generalized concept; 
	present the refined set of suggested n-grams on the user interface; 
	receive an indication that the user has finished editing the list of n-grams; and  	including the one or more user-input n-grams in the dictionary comprising the list of n-grams that are examples of the concept.



20. The system of claim 18, wherein each n-gram in the list of n-grams is assigned a respective weight, and wherein the weights are related by a regularization constraint that adjusts the weights of n-grams that have less training data toward a value determined by n- grams that have more training data.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PG Pub 20100306249) in view of Jah et al. (US Patent 8145636; hereinafter “Jah”).	As per claim 1, Hill discloses one or more hardware computer-storage device having .
Jah does teach interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for a training a classifier, the dictionary comprising a list of n-grams that are examples of a concept (Jah; Col. 6, lines 54-67 & Col. 7, lines 1-6 - a system can create a comprehensive category graph (dictionary) 160 for the text 152 from system category graph 120 by matching the terms 158 in the text 152 with the n-grams in the system category graph 120 (training classifier by updating a comprehensive category graph)) and including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept (Jah; Col. 15, lines 23-43 - the ODP categories and the n-grams are added to the system category graph 120 and stored on a storage device; also see Col. 6, lines 54-67 & Col. 7, lines 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-storage device of Hill to include interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for a training a classifier, the dictionary comprising a list of n-grams that are examples of a concept and including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept, as taught by Jah, in order to create a system category graph (dictionary) that contains categories and n-grams supporting the categories (Jah; Col. 14, lines 28-35).	As per claim 10, Hill in view of Jah discloses the method of claim 9, further comprising: generating a refinement of the first set of suggested n-grams that represents a refinement of the first generalized concept based on at least one or more additional user-input n-grams; and presenting the refinement of the first set of suggested n-grams on the user- interface (Hill; p. 
	Jah does teach including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept (Jah; Col. 15, lines 23-43 - the ODP categories and the n-grams are added to the system category graph 120 and stored on a storage device; also see Col. 6, lines 54-67 & Col. 7, lines 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-storage device of Hill to include including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept, as taught by Jah, in order to create a system category graph (dictionary) that contains categories and n-grams supporting the categories (Jah; Col. 14, lines 28-35).	As per claim 13, Hill in view of Jah discloses the method of claim 9, further comprising: generating a second set of suggested n-grams that represent a second generalized concept based on the one or more first user-input n-grams (Hill; p. 0231 - if the user selects one of the category suggestions, a refined search may be performed to identify documents in the list of search results that are assigned to the category corresponding to the selected category suggestion); and presenting the second set of suggested n-grams (Hill; p. 0237 - The local search user interface may present the modified list of search results).	As per claim 14, Hill in view of Jah discloses the method of claim 13, wherein the first set of suggested n-grams is generated utilizing a first source (Hill; p. 0231 - The one or more highest scoring categories may be presented as suggestions for the search along with the list of search results; p. 0274 - The controller is coupled to the web server and the cache. The cache is used 
	As per claim 18, Hill discloses a system for providing a user interface for interactively editing a machine-learning feature comprising a list of n-grams corresponding to a concept, the system comprising: 	one more memory devices (Hil; Fig. 3, items 330 and 340; p. 0210 – a main memory 330, 
	Jah does teach interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for a training a classifier, the dictionary comprising a list of n-grams that are examples of a concept (Jah; Col. 6, lines 54-67 & Col. 7, lines 1-6 - a system 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-storage device of Hill to include interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for a training a classifier, the dictionary comprising a list of n-grams that are examples of a concept and including the one or more user-input n-grams in the dictionary comprising the list of n-grams that are examples of the concept, as taught by Jah, in order to create a system category graph (dictionary) that contains categories and n-grams supporting the categories (Jah; Col. 14, lines 28-35).
Claims 4, 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Jah and further in view of Ritterman (US PG Pub 20120254063).
	As per claim 4, Hill discloses the one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested n-grams, receiving a second user-input n-gram; refining the list of suggested n-grams based at least on a combination of the first user-input n-gram and the second user-input n-gram (Hill; p. 0231 - if the user selects one of the category suggestions (receiving second user-input n-gram), a refined search may be performed to identify documents in the list of search results that are 
	As per claim 7, Hill discloses the one or more hardware computer-storage device of claim 6, upon which claim 7 depends.	Hill, however, fails to disclose wherein the respective weight of each n-gram is scaled by a function of frequency, and a function of size of the n-gram list, based on training data during generation of the n-gram list.	Ritterman does teach wherein the respective weight of each n-gram in the list of n-grams is scaled by a function of frequency, and a function of size of the list of n-grams, based on training data during generation of the list of n-grams (Ritterman; p. 0061 - MRS 100 may 
	As per claim 19, Hill discloses the system of claim 18, upon which claim 19 depends.	Hill however, fails to disclose presenting on the interface one or more input fields configured to receive one or more of: a user-selection that indicates whether trainable parameters are associated with each n-gram in the list of n-grams, or whether there is one trainable parameter associated with the entire list of n-grams, a user selection that indicates whether a feature value associated with the list of n-grams is a binary value based on a quantity of n-grams in the list of n-grams or whether the feature value is a pre-determined function of a frequency of n-grams in the list of n-grams, a user selection that indicates whether n-gram frequencies are normalized, a user selection that indicates a regularization threshold that regulates a degree of interrelatedness between respective weights assigned to n-grams in the list of n-grams, or a user selection that indicates whether the feature value is higher when multiple n-grams from the list of n-grams appear within a document or when a single n-gram from the list of n-grams appears multiple times in the document.	Ritterman does teach a user selection that indicates whether the feature value is higher when multiple n-grams from the list of n-grams appear within a document or when a single n-gram from the list of n-grams appears multiple times in the document (Ritterman; p. 0061 - MRS 100 may identify n-grams that are repeatedly included in data feed 311. In one embodiment, the ten thousand most frequently used n-grams from data feed 311, and their .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/13/2021